DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are presented for examination.
Claims 1-21 are allowed.

Invention
The Present invention teaches "A control apparatus of a vehicle seat includes: at least one actuator configured to adjust at least one of a reclining angle or a position of the vehicle seat in a seat front-rear direction; and a control unit configured to determine whether a road divider is provided on a road where the vehicle is traveling and perform, when determining that no road divider is provided, at least any one of controlling the actuator not to incline the seat back rearward at an angle more than a predetermined angle, controlling the actuator not to position the vehicle seat at a position more rearward than a predetermined position, outputting a warning signal when the seat hack is inclined rearward at an angle more than the predetermined angle, and outputting a warning signal when the vehicle seat is positioned at a position more rearward than the predetermined position.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-21 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 01/04/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claim 1 is allowed, the claims 2-21 are also allowed based on their dependency upon the independent claim 1.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

          TOMINAGA et al. (US Pub. No.: 2017/0217335 A1) teaches “A vehicle seat control apparatus is configured to be provided in a vehicle switchable between a manual driving state in which a driver performs a driving operation of the vehicle and an 

          Mattes et al. (US Pub. No.: 2007/0185635 A1) teaches “An occupant-protection system for vehicles, including: at least one sensor, which detects the surrounding area of the vehicle and generates sensor signals therefrom; an evaluation device, which analyzes the sensor signals, detects an approaching hazardous situation in advance according to an algorithm for the early detection of a hazardous situation and generates a trigger signal in this case; a seat-adjustment device having at least one actuator for adjusting a seat, the seat-adjustment device having a first speed for a comfort adjustment of the seat and a second, higher speed for the seating adjustment of the seat in response to triggering by the trigger signal. Also provided is a method for activating an occupant-protection system for vehicles.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BABAR SARWAR/Primary Examiner, Art Unit 3667